PRIVATE AND CONFIDENTIAL

 

January 16, 2017

 

 

Yutaka Niihara, MD, MPH

Chairman, CEO

Emmaus Life Sciences, Inc.

21250 Hawthorne Blvd, Suite 800

Torrance, CA 90503



Re: Letter of Intent for Acquisition

 

Dear Dr. Niihara:

This letter confirms our understanding of the mutual present intentions of
Generex Biotechnology Corporation (the "Purchaser") and Emmaus Life Sciences
Inc. (the "Company") and, hereinafter also together referred to as the
“Parties”, with respect to the principal terms and conditions under which the
Purchaser will acquire a controlling interest of the outstanding capital stock
of the Company for a total consideration of $225,000,000 (hereinafter referred
to as the "Acquisition").

The obligations of the Parties hereto to consummate the Acquisition are subject
to the negotiation and execution of a formal Purchase Agreement referred to in
paragraph 4 below. This letter is intended to be binding regarding the
provisions set forth in this letter and the Parties will use their best good
faith efforts to enter into a formal Purchase Agreement incorporating the terms
of this letter. Without affecting the general applicability of the foregoing,
the provisions set forth in paragraphs 10, 11, 13, 14 and 16 shall survive the
termination hereof. This letter shall not confer on any person or entity, other
than the parties hereto, any rights or remedies.

1. Terms:

 



a. Purchase of Stock. At the closing (the "Closing"), subject to the
satisfaction of all conditions precedent contained in a formal Purchase
Agreement, the Purchaser will purchase Fifty One (51%) percent of the issued and
outstanding common stock of the Company at the Closing (the "Shares"). The
parties further agree that should any warrants, options or other convertible
securities subsequently be exercised so Purchaser will hold less than 51% of
outstanding Shares, Purchaser shall receive the appropriate adjustment in Shares
to ensure that the Fifty One (51%) percent equity position remains.

 1 

 

b. Purchase Price. The purchase price for the Shares will consist of $10,000,000
in cash and $215,000,000 worth of the Purchaser’s Common Stock. Purchaser’s
Common Stock will be valued at $3.80 per share at the Closing, provided that if
a material event occurs that increases the fair market value of Purchaser’s
shares prior to the Closing, the value of the Purchaser Common Stock shall be
increased to such higher market value up to a maximum of $12.00 per share. The
Parties agree and acknowledge that the foregoing price per share assumes the
consummation of a reverse stock split of Purchaser’s Common Stock at a 1000 to 1
basis, and if such reverse stock does not occur or occurs on different terms,
the per share price shall be adjusted accordingly. The Purchaser’s capital stock
will be issued without registration or qualification to the Company. The Company
Shares will be issued to Purchaser without registration or qualification to
Purchaser.

 



c. Company Earn Back. The Company shall have the right to “Earn Back” up to
Thirty Six (36%) percent of its capital stock (out of the total 51% issued to
Purchaser at closing) upon achieving one of the following conditions:

                                                              i.      Receiving
FDA approval by July 7, 2017 (unless the approval date is extended by the FDA
for administrative reasons beyond the Company’s control, in which case such
later date of FDA approval shall apply), for its oral pharmaceutical grade
L-glutamine treatment for sickle cell anemia and sickle ß0-thalassemia that has
successfully completed its Phase III Clinical Trial;; or

                                                            ii.      Securing a
contractual agreement with a pharmaceutical company to which Company receives an
upfront payment from the pharmaceutical company.

 

In respect of this earn back right, Purchaser shall grant to the Company or its
designee an option to acquire up to 36% of the Company shares from Purchaser,
which option shall be exercisable upon the occurrence of the events set forth in
clause i or ii above at an exercise price of $100 for each One Percent (1%) of
the Company’s capital stock. The foregoing option shall be assignable by the
Company in whole or in part. In addition, upon “Spin off” of Company as provided
in paragraph 3 below, Company shall have the right to buy back from Purchaser an
additional Five (5%) percent of its capital stock at valuation equal to the then
current fair market value less a ten (10%) discount. In respect of this buyback
right, Purchaser shall grant to the Company or its designee an option to acquire
the 5% buyback shares which shall be exercisable upon the occurrence of the spin
off with an exercise price equal to 90% of the then fair market value of the
Company stock. The consideration for such purchase shall be in cash.

 

 2 

 



d. Purchaser Earn Back. Purchaser is agreeing at Closing to issue to Company Two
Hundred and Fifteen Million ($215,000,000) dollars’ worth of its common stock as
part of the compensation for the acquisition; BUT should Company not receive the
expected FDA approval by July 7th 2017 (unless the approval date is extended by
the FDA for administrative reasons beyond the Company’s control, in which case
such later date of FDA approval shall apply) for its oral pharmaceutical grade
L-glutamine treatment for sickle cell anemia and sickle ß0-thalassemia that has
already completed its Phase III Clinical Trial and more trials, tests or other
requirements for approval by the FDA is required resulting in additional time to
achieve such approval and additional expense, such funds may be raised by
Purchaser (at request of Company) or by Company. If Purchaser (at Company’s
request) agrees to pay for all the additional work, then Company agrees that
either Company will issue additional Company shares to Purchaser in
consideration for such funding, or Purchaser has the right to receive back an
amount of its common stock originally issued to Company at Closing. The amount
of additional issuance or earn back will be in direct proportion to the amount
of funds needed by Company to pay for the additional work required by the FDA to
achieve final approval and contributed to the Company by Purchaser. For example,
should Purchaser be required to expend an additional Thirty ($30) Million
dollars so Company can effectuate the additional work for the FDA then Purchaser
shall receive back from Company the number of Purchaser’s common stock issued to
Company at closing equal to the additional funds provided by Purchaser to
Company divided by the price per Purchaser share applied at the Closing or
Company shall issue $30 million worth of Company stock, valued at the Closing
valuation. For clarity, $215,000,000 worth of common stock less $30,000,000
worth of common stock at the valuation when originally issued at original
closing resulting in a net $185,000,000 of Purchaser common stock to Company.
Alternatively, Company shall have the right to raise the funds on its own by
sale of Purchaser shares (subject to Purchaser’s right of first refusal) or
issuance of its own shares of capital stock.

 



e. Payment of Ten ($10,000,000) Million. As good faith, Purchaser agrees that
upon execution of this Letter of Intent and by no later than January 16, 2017,
the date set for representatives of both Purchaser and Company to meet in Los
Angeles, California, Purchaser shall provide Company with an initial deposit of
five hundred thousand dollars ($500,000, the “Deposit”) at their meeting place
on January 16, 2017. The Parties further agree that Purchaser shall provide an
additional one million, five hundred thousand dollars ($1,500,000, the
“Additional Deposit”) within three (3) weeks of the Parties meeting on January
16th, 2017. In addition, upon signing of the formal Purchase Agreement, which

 

 3 

 

 

the Parties anticipate to occur no later than 45 days after the date of this
letter, Purchaser shall provide an additional two million dollars ($2,000,000,
the “Second Additional Deposit”) The remaining six million dollars ($6,000,000)
shall be paid at closing of the formal Purchase Agreement, which shall be done
no later than sixty (60) days from the date of this letter. If the formal
Purchase Agreement is not executed within the forty five (45) days after the
date of this letter, or the Closing does not occur within sixty (60) days after
the date of this letter, all deposits then made to Company shall be refunded to
Purchaser within five (5) business, plus a breakup fee equal to warrants to
acquire Company capital stock with a market value of $500,000 with a strike
price corresponding to the Closing valuation of Company at $450 million. The
breakup fee shall be payable only if the failure to execute the Purchase
Agreement or the close is not caused by the fault of or breach of obligations by
Purchaser.

 

f. Potential Transactions with Third Parties. If the Company engages in advanced
negotiations regarding a potential licensing of Company’s technology or
strategic partnership transaction with respect to the Company technology,
Company will inform Purchaser of the proposed terms of such a transaction and
the Parties will engage in good faith discussions regarding the structure of
such a transaction.

 

g. Purchaser’s NASDAQ Listing. Purchaser agrees to file for and receive a
listing on NASDAQ immediately after the closing of the Acquisition. The Parties
agree that receiving this listing will be a material term of the formal Purchase
Agreement. Furthermore, the Parties acknowledge and understand that procedurally
NASDAQ has a review process that allows NASDAQ up to thirty (30) days to respond
to any filing made by Purchaser. Such thirty day response period begins once
NASDAQ receives the filing. In addition, when comments are received back from
NASDAQ by Purchaser and Purchaser responds, NASDAQ once again has up to an
additional thirty days to respond to Purchaser’s responses. Therefore, the
Parties agree that Purchaser will use all reasonable efforts to expedite the
approval process and Company agrees to allow Purchaser up to four months from
the Closing to receive approval from NASDAQ for an “up-listing” or at least
provide Company with documentation that the filing has been made AND that NASDAQ
is committed to the listing pending some request for additional information. In
such case, the Parties agree that Purchaser will have the additional time to
complete the listing requirement. For example, NASDAQ will require audited
financial statements of the Company for the filing. Purchaser will assist
Company but any such delay by Company to complete said audit could delay the
approval process. Therefore, the Parties agree to work together to

 



 4 

 

 

facilitate and expedite the process so that the up-listing will be successful
and timely. But, should Purchaser not be able to receive approval from NASDAQ
for listing within the above timeline (except for reasonable delays not to
exceed [30] days in the aggregate), Company shall have the absolute right, at
its sole discretion, to rescind the transaction. Notwithstanding any other
provision of this paragraph, in the event that the up listing is not consummated
by October 31, 2017 (“Final Listing Date”), regardless of the cause, Company
shall have the absolute right, at its sole discretion, to rescind the
Acquisition; provided however if the FDA approval date is extended by the FDA
for administrative reasons beyond the Company’s control, then the Final Listing
Date shall be delayed for a corresponding period. Rescission shall be defined
as:

                                                              i.     
Purchaser’s surrender of Company’s capital stock back to Company less an amount
equal to $10,000,000 worth (amount of cash Purchaser provided Company at
closing) of Company capital stock based upon an agreed valuation of Company at
time of Closing equal to $450 Million dollars, with any antidilution adjustments
for subsequent issuance of shares of capital stock by Company and

                                                            ii.      Company’s
surrendering of Purchaser’s capital stock back to Purchaser less an amount equal
to $10,000,000 worth of Purchaser’s capital stock based upon the same valuation
of Purchaser at time of Closing.

Purchaser’s obligation to surrender Company’s capital stock in exchange for
Purchaser’s capital stock pursuant to the rescission shall be evidenced by an
option granted from Purchaser to Company to allow the Company to acquire Company
capital stock from Purchase at an exercise price equal to the Purchaser capital
stock, after adjustment for the $10,000,000 cash investment. The foregoing
option shall be assignable by the Company in whole or in part.

 

h. Anti-Takeover Provision. The Parties further agree to ensure that legal
counsel’s for both Company and Purchaser shall include within any formal
Purchase Agreement a provision outlining “poison pill” language to thwart any
attempt to remove either Dr. Yutaka Niihara (Company CEO and after transaction
Executive Chairman of combined entity) and/or Joseph Moscato (CEO of Purchaser)
during the term of their employment with the joint entity post-merger. Such
provision shall be incorporated as a material term of the formal Purchase
Agreement.

 



 5 

 

 

2. Board Representation. Upon closing, Dr. Yutaka Niihara shall be elected to
serve as Purchaser’s Executive-Chairman of the Board that will include all
rights and privileges commonly associated to such a position including
management responsibilities along with the CEO. To provide business and
management continuity to Company, Purchaser agrees that Company’s existing board
of directors shall continue to be the directors of Company for a period of three
years. A representative of Purchaser will be elected as a director of Company.
Purchaser shall enter into a voting agreement with certain other major
stockholders of Company that it will vote with such major stockholders to
preserve the current board composition of Company, with the addition of a
Purchaser representative, for a period of 3 years or until a spin off (as
defined in section 3 below) of the Company occurs. Purchaser shall execute and
deliver an irrevocable proxy coupled with an interest in connection with such
voting agreement.

 

3. Stockholder Approval. Prior to the closing, the certificate of incorporation
and bylaws of Company shall be amended to provide that for any matter for which
the approval of stockholders representing a majority of outstanding shares is
required, the approval of stockholders representing a 55% majority of
outstanding shares shall be required.

 

4. “Spin off” of Company. Purchaser and Company agree that once Company has
achieved its required benchmarks of:

                                                              i.      Receiving
FDA approval by July 7, 2017 (unless the approval date is extended by the FDA
for administrative reasons beyond the Company’s control, in which case such
later date of FDA approval shall apply) for its oral pharmaceutical grade
L-glutamine treatment for sickle cell anemia and sickle ß0-thalassemia that has
successfully completed its Phase III Clinical Trial; or

                                                            ii.      Securing a
contractual agreement with a pharmaceutical company to which Company receives an
upfront payment from the pharmaceutical company, then



the Company, at the discretion of the Board of the Company, shall have the
option and right of spinning off as a public or private company or file as
quickly as possible with the Securities and Exchange Commission (“SEC”) and
effectuate an S-1 filing according to the United States Security Act to “Spin
off” Company for a listing on a major U.S. Exchange (i.e. NASDAQ or NYSE),
without any further consent of Purchaser. Purchaser shall cooperate fully with
Company with the effectuation of such an S-1 filing.

 

5. Formal Purchase Agreement. The Purchaser and the Company hereby agree to use
reasonable diligence to commence good faith negotiations in order to execute and
deliver a definitive stock purchase relating to the Acquisition (the "Purchase
Agreement") acceptable to parties hereto within 45 days of Company’s acceptance
of this letter. All terms and conditions concerning the Acquisition shall be
stated in the Purchase Agreement (or agreements to be entered into pursuant to
the Purchase Agreement), including without limitation, representations,
warranties, covenants, holdback provisions and indemnities that are usual and
customary in a transaction of this nature as such may be mutually agreed upon
between the parties.

 



 6 

 

 

6. Representations and Warranties. The Purchase Agreement will contain
representations and warranties customary to transactions of this type, including
without limitation, representations and warranties by the Company and Purchaser,
as applicable, as to (a) the accuracy and completeness of the Company's and
Purchaser’s financial statements for the past three years and current financial
statements; (b) disclosure of all the Company's and Purchaser’s contracts,
commitments and liabilities, direct or contingent; (c) the physical condition,
suitability, ownership and absence of liens, claims and other adverse interests
with respect to the Company's and Purchaser’s assets; (d) ownership of the
Shares and Purchaser’s shares; (e) the absence of liabilities with respect to
the Company and Purchaser, other than as set forth a balance sheet dated as of
the date of the execution of this letter of intent, and liabilities incurred in
the ordinary course of business since that date; (f) the absence of a material
adverse change in the condition (financial or otherwise), business, properties,
assets or prospects of the Company and Purchaser; (g) the absence of pending or
threatened litigation, claims, investigations or other matters affecting the
Acquisition, Company or Purchaser; (h) the Company's and Purchaser’s compliance
with laws and regulations applicable to its business and obtaining all licenses
and permits required for its business; and (i) the due incorporation,
organization, valid existence, good standing and capitalization of the Company
and Purchaser.

 

7. Conditions to Consummation of the Acquisition. The obligation of the Parties
with respect to the Acquisition shall be subject to satisfaction of conditions
customary to transactions of this type, including without limitation;

 



a. Execution of the formal Purchase Agreement by the Parties;



b. Satisfactory completion of all due diligence by the Parties (a due diligence
list will be provided to the Company upon execution of this Letter of Intent)
including, but not limited to, full access to all properties, documents,
contracts, books, records and operations of either Party relating to their
individual businesses. The Parties will furnish to each other copies of
documents and with such other information as either Party may request.

 



8. “Stand Still”. Upon the execution of this letter of Intent and until such
time either of the Parties gives notice of termination of negotiations OR the
latest sixty (60) days after the Parties’ date of this letter, the Company
agrees to not enter into nor continue any existing negotiations for any
financing, merger or acquisition of the Company or its assets, except for
obtaining investments from existing stockholders of Company, investments with
other investors (provided Purchaser shall have the right to maintain its 51%
ownership as of the Closing without additional consideration in the event
additional shares are issued pre-Closing), and discussions regarding licensing
Company’s technology that have already been commenced (provided Company will
inform and discuss such transactions with Purchaser prior to finalization)
(“Permitted Activities”). The Company acknowledge that

 

 7 

 

 

the Purchaser will incur significant expense in connection with its due
diligence review and preparation and negotiation of the Purchase Agreement. As a
result, upon execution of this Letter of Intent, except for the Permitted
Activities, the Company shall terminate any existing discussions or negotiations
with, and shall cease to provide information to or otherwise cooperate with, any
party other than the Purchaser and its representatives with respect to an
Acquisition Transaction (as defined below). In addition, from and after the date
hereof, except for the Permitted Activities, none of the Company nor any of its
shareholders, subsidiaries or affiliates, or any of their respective officers,
directors, employees, members, managers, representatives or agents, will
directly or indirectly encourage, solicit, initiate, have or continue any
discussions or negotiations with or participate in any discussions or
negotiations with or provide any information to or otherwise cooperate in any
other way with, or enter into any agreement, letter of intent or agreement in
principle with, or facilitate or encourage any effort or attempt by any
corporation, partnership, company, person or other entity or group (other than
the Purchaser and its shareholders, subsidiaries or affiliates, or any of their
respective officers, directors, employees, members, managers, representatives or
agents) concerning any merger, joint venture, recapitalization, reorganization,
sale of substantial assets, sale of any shares of capital stock, investment or
similar transaction involving the Company or any subsidiary or division of the
Company (each, an "Acquisition Transaction"). Except for the Permitted
Activities, the Company shall notify the Purchaser promptly of any inquiries,
proposals or offers made by third parties to the Company or any of its
shareholders, subsidiaries or affiliates, or any of their respective officers,
directors, employees, members, managers, representatives or agents with respect
to an Acquisition Transaction and furnish the Purchaser the terms thereof
(including, without limitation, the type of consideration offered and the
identity of the third party). Except for the Permitted Activities, Company shall
deal exclusively with the Purchaser with respect to any possible Acquisition
Transaction and the Purchaser shall have the right to match the terms of any
proposed transactions in lieu of such parties.

 



9. Conduct of Business. The Company shall use its commercially reasonable
efforts to preserve intact the business organization and its Board, employees
and other business relationships of the Company; shall continue to operate in
the ordinary course of business and maintain its books, records and accounts in
accordance with generally accepted accounting principles, consistent with past
practice; shall use its reasonable efforts to maintain the Company's current
financial condition, including working capital levels; shall not incur any
indebtedness (except in the ordinary course, pursuant to agreements entered into
prior to the date hereof or pursuant to the Permitted Activities) or enter into
any agreements to make business or product line acquisitions; and shall not
declare or make any dividend or stock distributions.

 



 8 

 



 

10. Expenses. Each of the Parties shall pay all of its expenses incident to this
Letter of Intent, the Purchase Agreement and consummation of the transactions
contemplated hereby and thereby. The Parties each represent and warrant that
there are no brokerage or finder's fees which are or will be payable in
connection with the Acquisition.

 



11. Confidentiality. The Parties understand that they will be disclosing
Confidential Information including, but not limited to, Intellectual Property
Information to each other. Therefore, the Parties agree to receive Confidential
Information for the sole purpose of discussing and negotiating a formal Purchase
Agreement between them. “Confidential Information” shall mean and include
Confidential Information” means and includes (i) all material, non-public
information, materials or data in any form (whether disclosed before or after
the date of this Agreement, or whether oral, written, graphic, electronic,
visual or fixed in any tangible medium of expression) which the party receiving
the information (“Receiving Party”) knows or has reason to know is confidential
to the disclosing party (“Disclosing Party”), (ii) the Disclosing Party’s trade
secrets, know how, current and future business plans, current and future
marketing plans and strategies, current and future business models and plans,
current and future business methods, practices and models, identities of vendors
and product lines, customer or prospect data, records, information and profiles,
supplier or vendor information (including contact information), pricing and
data, historical or prospective financial information, budgets, cost and expense
data, personnel records, information and contracts, and (iii) any other
information of the Disclosing Party which, when disclosed in a written or other
tangible form, is conspicuously marked “Confidential,” “Proprietary” or “Secret”
or, when disclosed verbally, the Receiving Party is sent a written summary of
such information within thirty (30) days following its disclosure which
identifies such information as “Confidential,” “Proprietary” or “Secret.”All
Confidential Information delivered pursuant to this Agreement;

 

a. shall not be copied, distributed, disclosed, or disseminated in any way or
form by the Receiving Party without the prior written consent of the Disclosing
Party except as provided in this Letter of Intent;

 

b. shall be maintained in confidence, and may only be disclosed to those
representatives of Receiving Party who (1) have a need to know the same in order
to use it for the purpose described above, and (2) have executed a
confidentiality agreement containing the similar terms as this Agreement,
thereby obligating them to maintain the secrecy of Confidential Information;

 

c. shall not be used by Receiving Party for any purpose except that which is
stated in above, without the express prior written permission of Disclosing
Party; and

 

 9 

 

d. shall remain the property of Disclosing Party. Except as provided in the next
sentence, in the event the parties do not proceed with the transaction which is
the subject of this Agreement, or at any time after a party has determined not
to continue with a possible transaction, upon written request of Disclosing
Party, Receiving Party shall promptly return to Disclosing Party all written
material provided by Disclosing Party, including but not limited to Confidential
Information, and will destroy any other written material containing or
reflecting any Confidential Information (whether prepared by Receiving Party or
its Representatives) and will not retain any copies, extracts or other
reproductions, in whole or in part, of such written material. Receiving Party’s
law department may, however, retain one copy of the material provided by
Disclosing Party for the sole purpose of evaluating non-compliance with this
Agreement. All documents, memoranda, notes and other writings prepared by
Receiving Party and its Representatives based on Confidential Information shall
be destroyed, and such destruction shall be certified in writing to Disclosing
Party by an authorized officer of Receiving Party supervising such destruction.

 



12. Disclosure. The Parties agree that each shall cause its directors, officers,
shareholders, employees, agents, other representatives and affiliates not to
disclose to any person the fact that discussions or negotiations are taking
place concerning the transactions contemplated hereby, the status thereof, or
the existence of this letter and the terms thereof, unless in the opinion of
such Party disclosure is required to be made by applicable law, regulation or
court order, and such disclosure is made after prior consultation with the
other.

 

13. Termination. Subject to the terms of this letter, upon the earlier of (a)
the mutual written agreement of the Parties hereto; (b) the giving of notice by
either Party of the termination of negotiations of a Purchase Agreement; (c) the
failure of Purchaser to pay the Deposit or Additional Deposit when required or
(d) the failure by the Parties hereto to execute and deliver the formal Purchase
Agreement within 45 days after the execution of this letter, this letter shall
terminate and the Parties shall be released from all liabilities and obligations
with respect to the subject matter hereof, except as provided in the second
paragraph of page 1 of this letter.

 

14. Jurisdiction and Venue. All claims arising out of the interpretation,
application or enforcement of this Agreement, including, without limitation, any
breach hereof, shall be settled by final and binding arbitration in held
exclusively in Los Angeles County, California in accordance with the commercial
rules then prevailing of the American Arbitration Association by a single (1)
arbitrator appointed by the American Arbitration Association. The decision of
the arbitrator shall be binding on the Parties and may be entered and enforced
in any court of competent jurisdiction by either party. The arbitration shall be
pursued and brought to conclusion as rapidly as is possible. Each party shall
bear its own attorneys’ fees, expert witness fees, and costs incurred in
connection with any arbitration.

 



 10 

 

 

15. Counterparts. This letter may be executed in one or more counterparts, each
of which shall be deemed an original, and all of which together shall constitute
one and the same instrument.

 

16. Governing Law. This letter shall be governed by the laws of the State of
California, without regard to such state’s principles of conflicts of laws.

If the foregoing correctly sets forth our mutual understanding, please so
indicate by signing two copies of this letter in the spaces provided below and
returning one copy to Purchaser.

 

Generex Biotechnology Corporation   Emmaus Life Sciences, Inc. By:       By:  
Title:       Title:   Accepted and agreed on Date:     Yutaka Niihara, MD, MPH  
      Accepted and agreed on Date: ___

 

 11 

 

